DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 2/7/2022.
Claims 1-14 are pending. Claim 1 is independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Priority
Acknowledgment is made of applicant's claim of priority as a 371 National Stage Entry of PCT/KR2018/000184 filed on 1/4/2018 which claims priority to Korean Patent Application KR10-2017-0011299 filed on 1/24/2017.
Receipt is acknowledged of certified copies of papers submitted/retrieved under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The rejections of claims 1-14 under 35 U.S.C. 112(b) for being indefinite are withdrawn in light of the amendments the claims which overcome and/or moot such previous rejections.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues in substance:

The rejections of claims 1-14 under 35 U.S.C. 112(a) as presenting new matter should be withdrawn. Applicant argues the amendments are in accordance with the interview summary and Examiner suggestions to claim “computer hardware” without reciting a processor as in the previous version of the claims. 
Examiner respectfully disagrees. Claim 1 has been amended to recite the numerical management device “comprising computer hardware” to implement the various units of the device. Applicant however does not point to any portions of the disclosure that might support such computer hardware for implementing the recited units. Nothing is found in the specification that discusses any computer hardware configured to implement such units. The original disclosure has no mention or suggestion of any form of a processor, computer, hardware, circuits, etc. The original drawings show no such computer hardware, circuits, processor, microprocessor, CPU, or any other form of computer structure. Instead, they appear to show generic modules/units without being tied to any form of a computer, computing environment, etc. The specification does not even mention “computer” or any form of a “computing” system or implementation. Thus, there is no support in the original disclosure for the now claimed “computer hardware” implementing the claimed units. 
Examiner notes that the suggestion in the interview was that it may be possible to draft a claim that captured some computer hardware based on the original disclosure and a better translation from the foreign priority applications. However, nothing in the interview agreed that “computer hardware” was supported in the original disclosure, but rather that original specification appeared to discussed some elements such as “user interface” and “display” that might tie to some computer hardware-type structure, but neither of those elements is tied to the claimed units. Thus, there is still not support for the now claimed “computer hardware” anywhere in the original disclosure.

With regards to the amendments to the independent claim 1, the claim now further recites additional limitations relating to limitations previously included in dependent claims 6, 8, and 10 as well as further reciting “a reduction unit for expressing a reduction in a case of a large unit of a numerical value, and symbols.” Applicant argues that the portions incorporated from claim 6 relating to what the metadata includes are not found in Malloy as in Figs. 18A-18E which is simply a possible set of metadata object instances. Similarly, the portions incorporated from claim 8 and 10 relating to a graph providing unit and specifically that such analyzes extracted cube data using analysis information as amended in claim 1 is not found in the Grosset reference.

Examiner respectfully disagrees. First, the arguments for all limitations here border on not complying with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant has pointed out the amended claim language now incorporated into the independent claim was previously rejected, and has made simply conclusory statements that the references do not teach the limitations, without addressing the detailed explanation and citations made in the previous Office action. Such conclusory statements are not persuasive where the rejection laid out the specific mappings, teachings, and rationales of how the claim limitations are met by the art, and such have not in any way been rebutted by applicant’s remarks.
Specifically, the portions incorporated from claim 6 relating to the specific metadata are taught in Malloy. As cited in the previous rejections, Malloy as at Malloy Figs. 5, 6, 11, and 23 wherein as described in [0077]-[0083], [0089], and [0251]-[0275] teaches the metadata for creating/converting the cube data includes a file index information (i.e. tables to include), column names to include from the tables, analysis information as join on dimensions based on query, and management information based on cube model/view name and other information. See also [0290]. This includes further as in Figs  18A-18E that the metadata is stored as relational table form including column names defined by hierarchical dimension levels of each viewpoint as the metadata, and fact/measures as units of information for representing numerical information as the analysis information. Thus, applicant’s arguments that Malloy does not teach such are not persuasive.

Similarly, the portions incorporated from claims 8 and 10 relating to the graph template information are specifically taught in Grosset as previously cited. That is, as in Grosset [0027], [0043]-[0046], [0051], [0055], and [0085]-[0087] the graph report templates include general and special templates for specific metadata of specific cube types and dimensions and recommends a specific/special graph template for analyzing the cube for a special graph analysis. This includes as in [0046]-[0047] analyzing cube data based on the provided analysis data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph. 
Applicant’s contention that such analysis is not based on the ‘analysis information’ is misplaced. First, applicant's arguments against the references individually are not persuasive, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here applicant argues against Grosset while ignoring Malloy and the specific combination cited in the rejections. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Second, Malloy in view of Grosset does teach analyzing  the graph providing unit analyzing the extracted cube data based on the defined analysis information, including as defined in Malloy. Applicant’s claim does not actually say how the graph providing unit does this analysis of the cube data “using the analysis information” which leaves a broad construction. Then Grosset is explicitly as in 0046]-[0047] analyzing cube data based on the provided analysis data to create specific selected graph report visualization, such analysis includes specific data elements and metadata of the multidimensional data which includes the measures and units. Thus, applicant’s arguments are not persuasive as to these limitations.
Finally, the new portions in the amended claims relating to a reduction unit expressing a reduction are taught in Azoulay as in [0029], [0044]-[0045], and [0060]-[0062] wherein scaling (i.e. reductions) are applied to large numerical values, including based on dividing by a multiplier/scale which is a reduction. Thus is also still taught by the current art of record and the arguments are not persuasive.
Thus, all the arguments against the applied art are not persuasive. Therefore, the rejections are maintained as cited below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the numerical management device “comprising computer hardware” to implement the various units of the device. The original disclosure has no mention or suggestion of any form of a computer hardware, circuitry, processor, etc. The original drawings show no such hardware, circuitry, processor, microprocessor, CPU, or any form of hardware at all. Instead, they appear to show generic modules/units without being tied to any form of a computer, computing environment, hardware, etc. Similarly, the specification does not in even mention “computer”, “hardware” or any form of a “computing” system or implementation. Similarly, there is no mention of any code, software, or other elements to indicate such is within a computing implementation. Thus, there is no support in the original disclosure for the now claimed “computer hardware.” As noted in the response to arguments, the specification vaguely discloses a “user interface”, “display” as well as a “database” but none of those is computer hardware for implementing the claimed units. Moreover, these may all also be forms of non-computer elements. Applicant argues there is no a word-for-word requirement to support the amended limitation. While that may be true, there is no indication or disclosure of any kind in the specification or drawings of any form of computer, computer hardware, etc. at all. There is nothing disclosed to tie the disclosure to a computer environment and this certainly does not support the recited “computer hardware.” Applicant argues a person of ordinary skill in the art would understand the operations claimed would be performed by the circuits of a computer. Examiner disagrees. As explained, there is no language or disclosure that even implies the circuits of a computer, CPU, ASIC, etc. applicant claims are supported by “implicit disclosure.” Thus, the recitation of “computer hardware” represents new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The dependent claims 2-14 inherit the same rejection from their parent claim 1 for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al., U.S. Patent Pub. No. 2004/0122844 (hereinafter Malloy) in view of Grosset et al., U.S. Patent Pub, No. 2014/0278813 (hereinafter Grosset) and further in view of Azoulay, U.S. Patent Pub. No. 2017.

Regarding claim 1, Malloy in the analogous art of creating and storing multidimensional data cubes for a database using metadata teaches:
[Claim 1] A numerical information management device using a data structure. the numerical information management device comprising a processor configured to implement: (See Malloy Fig. 29 and [0299]-[0303] wherein the invention is implemented as a device for managing numerical information using data structures. See also [0057]-[0062] and [0175], [0180]. See also Fig. 29, Item 2902 processor).
a data structure unit which converts numerical information into cube data including numerical values and metadata for analyzing the cube data when the numerical information is input; (See Malloy Fig. 1, 2, 4, and 5 as described in [0059], [0065], [0069]-[0071], and [0077]-[0083] wherein data structure converts existing table numerical information into cube data with the numerical values of the table and metadata modeled for dimensions and attributes to create a analyze the cube for such information as a cube model and cube metadata for input tables/files of numeric information. See also Figs. 10 and 11 and [0087]-[0102] describing cube data and metadata for converting to cube. See further Fig. 18A, [0139]-[0144] and [0168]-[0171]. Note as well [0175] and [0180] wherein the initial database table information is explicitly numerical information, as shown in Figs. 19-21 and described in [0174]-[0180] wherein explicit numerical information is converted and stored as a data cube along with metadata for the specific dimensions and organization for analysis as a cube as described).
a database (DB) which  stores the converted cube data separately from the metadata, and… (See Malloy Fig. 1, Fig. 6, and [0022] and [0059]-[0065] as well as [0078]-[0083] wherein the cube data converted from the tables and the metadata for the cube is stored in a database as in [0083] as separate metadata objects for the cube. See also [0098]-[0099], [0139]-[0140], [0169]-[0172], [0283] describing creation of cube for storage and further analysis along with metadata to create such cube).
a content providing unit which extracts metadata corresponding to a search keyword and extracts and analyzes corresponding cube data using the extracted metadata… (See Malloy at least [0283]-[0288] wherein converted/generated cube with cube metadata objects is queried to retrieve and analyze results set based on keyword query of column names and attributes as extracted metadata. See also [0274] and [0295]-[0297]).
wherein the cube data has a set row structure (See Malloy [0139]-[0142], [0180]-[0181], [0206]-[0215], [0229], [0253], [0285] wherein the cube data has a set row structure as requested) including a temporal viewpoint for recording time information, (See Malloy [0206]-[0214] cube includes time/temporal viewpoint. See also [0072], [0103]) a spatial viewpoint for recording spatial information, (See Malloy [0206]-[0214] cube includes location, geographic region spatial viewpoint. See also [0072], [0075], [0079], [0103]) and a user viewpoint for recording information other than the time information and the spatial information,   (See Malloy [0206]-[0214] includes user viewpoint for information on user requests information such as sales. See further [0009] dimensions/viewpoint includes “customer”, [0109] dimension include user employee viewpoint such as CEO, [0215] customer dimension).
wherein the metadata includes file index information including an index value for extracting cube data stored in file units, a column name, analysis information, and management information corresponding to the corresponding cube data, (See Malloy Figs. 5, 6, 11, and 23 wherein as described in [0077]-[0083], [0089], and [0251]-[0275] wherein the metadata for creating/converting the cube data includes a file index information (i.e. tables to include), column names to include from the tables, analysis information as join on dimensions based on query, and management information based on cube model/view name and other information. See also [0290]).
and the DB stores information included in the metadata in the form of a relational table; wherein the analysis information includes at least one of unit information for representing a numerical value included in the input numerical information, in graph template information, in hierarchical column names, or in language, the unit information being classified into weights and measures (See Malloy Figs  18A-18E metadata stored as relational table form including column names defined by hierarchical dimension levels of each viewpoint as the metadata, and fact/measures as units of information for representing numerical information and the like).
Malloy does not explicitly teach:
stores at least one graph template; and 
[analyzing cube data] to provide a graph for the numerical information. (But note Malloy generally as in [0017], [0253] generally providing report output after analyzing multidimensional data including visualizations).
wherein the content providing unit further includes a graph recommending unit which recommends a graph template according to the information recorded in the temporal viewpoint, the spatial viewpoint, and the user viewpoint of the extracted cube data; and
wherein the data structure unit converts the numerical information into the cube data based on recognizing contents of the numerical information as respectively corresponding to the temporal viewpoint and the spatial viewpoint, determines hierarchical values of the temporal viewpoint and the spatial viewpoint, respectively, and determines numerical values associated respectively with related time information and spatial information; and
a reduction unit for expressing a reduction unit in case of a large unit of a numerical value, and symbols;
the graph template information is a special-use graph or a general graph, and the content providing unit analyzes cube data by a predetermined analysis method according to a special use if the graph template information is the special-use graph;
wherein the content providing unit includes a graph providing unit which analyzes the extracted cube data using the analysis information of the extracted metadata and extracts the at least one graph template, the at least one graph template corresponding to the analyzed cube data, to provide the graph according to the graph template, the content providing unit providing the graph according to the special use if the metadata has information about the special use. (But note Malloy [0283]-[0290] extracts cube data for columns for query keyword in cube processing).
However, Grosset in the analogous art of creating reports from cube data with graph visualizations from templates teaches:
stores at least one graph template; and (See Grosset Figs. 2-3 and [0027]-[0030] wherein there are stored templates for report generation from multidimensional data including as in [0027] stored templates for various graph/chart reports. See further [0034], [0039], [0044] and [0046] cubes are stored along with various graph/chart templates in storage database).
[analyzing cube data] to provide a graph for the numerical information. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).
wherein the content providing unit further includes a graph recommending unit which recommends a graph template according to the information recorded in the temporal viewpoint, the spatial viewpoint, and the user viewpoint of the extracted cube data or a unit of the numerical value; and (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is recommended based on specific query and dimensions on specific data cube, and provides the graph for analyzing the specific cube as selected per the dimensions/viewpoints of the data cube elements as in [0029].
the graph template information is a special-use graph or a general graph, and the content providing unit analyzes cube data by a predetermined analysis method according to a special use if the graph template information is the special-use graph; (See Grosset [0027], [0043]-[0046], [0051], [0055], and [0085]-[0087] wherein the graph report templates include general and special templates for specific metadata of specific cube types and dimensions and recommends a specific/special graph template for analyzing the cube for a special graph analysis).
wherein the content providing unit includes a graph providing unit which analyzes the extracted cube data using the analysis information of the extracted metadata and extracts the at least one graph template, the at least one graph template corresponding to the analyzed cube data, to provide the graph according to the graph template, the content providing unit providing the graph according to the special use if the metadata has information about the special use. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grosset with the teachings of Malloy. One having ordinary skill in the art would have been motivated to combine the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset with the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to allow the user to view the cube data in a coherent manner of a visual report based on a system recommendation without requiring a user to have extensive knowledge of all the different types of reports/graphs possible for the specific data, cube, dimensions, and metadata. This provides the benefit that a suggested or ideal report/graph for analyzing a specific cube with specific metadata is provided for a user automatically. See Grosset [0029]-[0030] and [0015].
Then Malloy in view of Grosset does not explicitly teach:
wherein the data structure unit converts the numerical information into the cube data based on recognizing contents of the numerical information as respectively corresponding to the temporal viewpoint and the spatial viewpoint, determines hierarchical values of the temporal viewpoint and the spatial viewpoint, respectively, and determines numerical values associated respectively with related time information and spatial information; and
a reduction unit for expressing a reduction unit in case of a large unit of a numerical value, and symbols;
However, Azoulay in the analogous art of analyzing numerical report data to recognize, determine, and convert such into cube data teaches:
wherein the data structure unit converts the numerical information into the cube data based on recognizing contents of the numerical information as respectively corresponding to the temporal viewpoint and the spatial viewpoint, determines hierarchical values of the temporal viewpoint and the spatial viewpoint, respectively, and determines numerical values associated respectively with related time information and spatial information; and (See Azoulay[0027]-[0032] wherein the structure builder determines the underlying hierarchy of dimensions and associated numerical values to as in [0038] build a data cube. This is explicitly accomplished as in [0049]-[0054] and [0062]-[0063] by recognizing a hierarchy of dimensions/viewpoints in the numerical/table data including spatial dimensions as “country” and temporal dimensions as “year”, “quarter”, etc. The recognized/extracted dimensions are used to build the respective converted form as a data cube including the levels of each element/dimensions, the associated measures/values, respectively. See also Fig. 4 and 5 where raw numerical data in Fig. 4 is automatically recognized in the numerical/table data to build a cube as in Fig. 5 with country (i.e. spatial) hierarchy dimensions, year/quarter (i.e. temporal) hierarchy dimensions, and measures/values for such respectively at each hierarchical level).
a reduction unit for expressing a reduction unit in case of a large unit of a numerical value, and symbols; (See Azoulay as in [0029], [0044]-[0045], and [0060]-[0062] wherein scaling (i.e. reductions) are applied to large numerical values, including based on dividing by a multiplier/scale which is a reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azoulay with the teachings of Malloy and Grosset. One having ordinary skill in the art would have been motivated to combine the automatic recognition and extraction of dimensions/viewpoints from numerical data to build a converted data cube as in Azoulay with the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to reduce or eliminate the need for manual user intervention or model/definition building, thereby automating processes and avoiding the requirement of an expert user to define the data models. The reduction in human/manual involvement also prevents the introduction of human errors or inconsistencies in building such models, improving quality while speeding up the process. See Azoulay [0002]-[0003], [0005], [0024], and [0032]. These same benefits are achieved when combined with the other references dealing with cube data, that require cube models/definitions and when created in the fashion as in Azoulay would have the same benefit in combination.
Then Malloy in view of Grosset and Azoulay further teaches:
wherein the content providing unit displays the converted numerical information in the graph according to the at least one recommend graph template in which the contents of the numerical information are represented in terms of values along axes formed based on the hierarchical values and the numerical values. (After cube dimensions/viewpoints are determined/recognized along with measures/values as in Azoulay above to build a data cube, the display of such cube data is performed based on cube data and definition as in Malloy Fig. 11, Fig. 19 showing the axes with hierarchical dimension values and numerical measure values as described in [0089] and [0174]-[0177] created based on as in [0070] the cube model (e.g. as determined by Azoulay). See also Grosset [0003] describing graph display for cube data including as in  [0027]-[0029], [0039], [0047]-[0049], and [0085] report specifications for visualizing data including hierarchical dimensions, numerical values, and specific plotting of such on various axes).

Regarding claim 2, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches:
[Claim 2] The numerical information management device of claim 1, wherein the set row structure further includes a numerical value, (See Malloy [0175] and [0180] wherein the initial database table information is explicitly numerical information, as shown in Figs. 19-21 and described in [0174]-[0180] wherein explicit numerical information is converted and stored as a data cube along with metadata for the specific dimensions and organization for analysis as a cube as described
and the data structure unit extracts at least one of the temporal viewpoint, the spatial viewpoint, and the user viewpoint and the numerical value from the input numerical information and records the extracted viewpoint and the numerical value in a corresponding area to generate the cube data and stores the generated cube data in the DB by a file unit. (See Malloy Fig. 11 and Figs. 19-22 and [0174]-[[0180] and [0274]-[0284] wherein the specific cube with the specific dimensions including temporal, regions/spatial, and other/user is created and stored for analysis, query, and further access. See also Figs. 27-28. Note also Azoulay as cited above related to recognizing/extracting cube model).

Regarding claim 3, Malloy in view of Grosset and Azoulay as applied above to claim 2 further teaches:
[Claim 3] The numerical information management device of claim 2, wherein the cube data is configured by at least one set row forming a file. (See Malloy [0139]-[0142], [0180]-[0181], [0206]-[0215], [0229], [0253], [0285] wherein the cube data has a set row structure as requested as well as [0062], [0288], and [0300] wherein the specific cube and cube view is configured in rows forming an XML or other file. See also Figs. 27-28).

Regarding claim 4, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches: 
[Claim 4] The numerical information management device of claim 1, wherein the temporal viewpoint, the spatial viewpoint and the user viewpoint of the cube data are divided into a plurality of viewpoints, and the plurality of viewpoints are hierarchically divided into a higher concept and at least one lower concept depending on the higher concept, and each viewpoint has a hierarchical name according to a hierarchical position. (See Malloy Figs. 12-14 and [0075], [0085], [0102]-[0113], [0139], and [0174] wherein all dimensions/viewpoints of cube data are divided into a plurality of viewpoints as hierarchies with higher and lower level concepts with names as described. See also Figs. 27-28 and [0284]-[0287]).

Regarding claim 6, Malloy in view of Grosset and Azoulay as applied above to claim 4 further teaches: 
[Claim 6] The numerical information management device of claim 4, wherein the column name is defined by a hierarchical name order of each viewpoint included in the corresponding cube data. (See Malloy Figs  18A-18E metadata stored as relational table form including column names defined by hierarchical dimension levels of each viewpoint as the metadata, and fact/measures as units of information for representing numerical information and the like).

Regarding claim 7, Malloy in view of Grosset and Azoulay as applied above to claim 6 further teaches: 
[Claim 7] The numerical information management device of claim 6, wherein the temporal viewpoint has a first corresponding hierarchical name, the spatial viewpoint has a second corresponding hierarchical name different from the first corresponding hierarchical name, and the user viewpoint has a third corresponding hierarchical name different from the first and second corresponding hierarchical names. (See Malloy Fig. 28 and [0285]-[0288] wherein the cube has hierarchical name for with numbering for each dimension and level. Such that a hierarchical name is based on the level of the hierarchy ‘n’ representing that level. See also [0174], [0290]).

Regarding claim 9, Malloy in view of Grosset and Azoulay as applied above to claim 6 further teaches: 
[Claim 9] The numerical information management device of claim 6, further comprising: a content processing unit which performs at least one of correction, division, deletion, extension, and merging by a set row unit of the cube data, (See Malloy [0122] correction, [0059] deletion, [0228] insert, update/correct, delete, [0277], [0284], [0289], [0295] extension, and [0022], [0071]-[0074], [0096]-[0101], [0136]-[0137] merging/join). 
wherein the content processing unit performs the merging in a set row unit for at least two pieces of cube data in which unit information of the metadata is matched, and performs extension in a set row unit for at least two pieces of cube data in which at least one of the hierarchical column names of the metadata is matched. (See Malloy 0022], [0071]-[0074], [0096]-[0101], [0136]-[0137] merging/join specific units based on matched metadata and [0277], [0284], [0289], [0295] extension by matching metadata in column. See also [0015]).

Regarding claim 10, Malloy in view of Grosset and Azoulay as applied above to claim 6 further teaches: 
[Claim 10] The numerical information management device of claim 6, wherein the content providing unit includes: a metadata extracting unit which extracts metadata including a hierarchical column name corresponding to the search keyword; (See Malloy [0283]-[0290] extracts names of columns for query keyword in cube processing).
a cube data extracting unit which extracts the corresponding cube data using the file index information and the column name of the extracted metadata.  (See Malloy [0283]-[0290] extracts cube data for columns for query keyword in cube processing).

Regarding claim 11, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches: 
[Claim 11] The numerical information management device of claim 1, wherein the inputted numerical information is information having a numerical value input by a user interface or information having a numerical value collected in the Internet and a designated local network using a bot, and (See Malloy [0010] and [0012] input base numerical information is collected from local systems for storage and OLAP cube, or input periodically by use. See also [0068]. See further Grosset [0048] user provides input data for cube and report/graph creation).
when the numerical information is input through the user interface, the content providing unit generates and provides the graph for the inputted numerical information using the cube data and metadata converted by the data structure unit. (See Grosset [0046]-[0047] analyze cube data to create specific selected graph report visualization. See further [0051]-[0053] creating graph for cube numerical data based on recommended graph templates and as in [0055] output the resulting graph).

Regarding claim 13, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches: 
[Claim 13] The numerical information management device of claim 1, wherein the content providing unit extracts a graph template designated by the user or a recommended graph template from the DB and applies and provides the analyzed cube data to the extracted graph template. (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is extracted based on user selection after recommendation and provides the graph for analyzing the specific cube as selected).

Regarding claim 14, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches: 
[Claim 14] The numerical information management device of claim 1, wherein the graph recommending unit is configured to recommend the at least one graph template to have one of a multi-bar series, a curved line series or a radial series. (See Grosset [0015], [0035], and [0052]-[0056] wherein graph template is recommended based on specific query and dimensions on specific data cube, including as in [0024], [0029], [0042], [0047], [0083]-[0086], and Fig. wherein charts/report graphs recommending include bar, multi-bar, line, and pie charts and when the data include all the dimensions all of the graphs are recommended as shown in Fig. 4 including “bar chart” which as in [0028] is a multi-bar chart for multiple categories. Note that the claim requires only “one of” the types and Grosset has at least multi-bar. But note Fan as cited in the previous action where various types of graphs are recommended when certain data viewpoints/categories are included in the data including a line graph template, a bar series chart/graph, a pie/radial chart).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Grosset and Azoulay and further in view of Hasner U.S. Patent Pub, No. 2013/0339291 (hereinafter Hasner).

Regarding claim 5, Malloy in view of Grosset and Azoulay as applied above to claim 2 further teaches:
[Claim 5] The numerical information management device of claim 2, wherein when a cube data download for the provided graph is requested, the content providing unit provides the corresponding cube data (See Grosset as in [0027] and [0039] wherein providing the graph report includes retrieved underlying cube data and provides the underlying data generally as accessible and requested. Note also [0073] discard invalid data).
Malloy in view of Grosset and Azoulay does not explicitly teach:
[provide the underlying cube data download] as one of a spreadsheet file and a Text file and the provided cube data includes only valid data from which null data is removed. (Note Azoulay appears to possibly show spreadsheet files, but is not explicit as to this being what the cube data file is after building).
However, Hasner in the analogous art of presenting a data cube in relation to a report visualization teaches:
[provide the underlying cube data download] as one of a spreadsheet file and a Text file and the provided cube data includes only valid data from which null data is removed. (See Hasner first as in [0021] where a report/graph for a cube is provided based on cube data and then as in [0028], [0036]-[00039], and [0048] sends the cube data for download as an Excel spreadsheet file for valid data as requested relevant measures and invalid data is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasner with the teachings of Malloy and Grosset and Azoulay. One having ordinary skill in the art would have been motivated to combine the excel spreadsheet based download of cube data for a report as in Hasner with the automatic recognition and extraction of dimensions/viewpoints from numerical data to build a converted data cube as in Azoulay, the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to allow the user to transform the cube data into a more simplified spreadsheet structure that is easily accessed and understood by computer users familiar with spreadsheets. This provides the benefit that a user who is familiar with spreadsheets, but not familiar with data cubes, can view underlying data for a specific report or visualization/graph that is shared and based on cube data. See Hasner [0005]-[0006] and [0039].

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Grosset and Azoulay and further in view of English et al., U.S. Patent Pub, No. 2014/0164071 (hereinafter English).

Regarding claim 8, Malloy in view of Grosset and Azoulay as applied above to claim 6 further teaches:
[Claim 8] The numerical information management device of claim 6, 
Malloy in view of Grosset and Azoulay does not explicitly teach specific report/graph templates as:
wherein the special use is one of map coordinates, baduk, game records genealogy, time tables, body management tables, and molecular formulas.
However, English in the analogous art of analyzing cube business data teaches:
[reports for visualization] wherein the special use is one of map coordinates, baduk, game records genealogy, time tables, body management tables, and molecular formulas. (See English [0011] and Figs. 4, 6, and 8 wherein the catalog/database of interactive visualization graphs include “maps” with coordinate locations. See also [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of English with the teachings of Malloy and Grosset and Azoulay. One having ordinary skill in the art would have been motivated to combine the special map based coordinate graph report templates as in English with the automatic recognition and extraction of dimensions/viewpoints from numerical data to build a converted data cube as in Azoulay, the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to provide more meaningful visuals for specific types of data where the relations are better understood in a map coordinate space rather than an abstract graph. Graphing data on a map is intuitively more understandable by human users rather than having to understand and decipher generic graph axis labels and measures.

Regarding claim 12, Malloy in view of Grosset and Azoulay as applied above to claim 1 further teaches: 
[Claim 12] The numerical information management device of claim 1, further comprising:
Malloy in view of Grosset and Azoulay does not explicitly teach sharing/downloading a graph and data as :
 a content sharing unit which provides the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download.
However, English in the analogous art of sharing and collaboration on cube business data analyses teaches:
a content sharing unit which provides the graph provided by the content providing unit through a user-specified social network services/sites (SNS), a link URL, and a download. (See English [0035] wherein graph visualizations of cube data are created and then as in [0067] shared on a collaboration platform social network as specified by a user. This includes as in Fig. 10 and [0073]-[0074] a user-specified post to the social network that includes a link to download the underlying graph/visual and data or visual based on the data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of English with the teachings of Malloy and Grosset and Azoulay. One having ordinary skill in the art would have been motivated to combine the sharing and collaboration of cube data and visualizations in a social network as in English with the automatic recognition and extraction of dimensions/viewpoints from numerical data to build a converted data cube as in Azoulay, the database of graph/report visualization templates for multidimensional cube data for recommendation and selection of a specific graph template for cube data as in Grosset and the cube and corresponding metadata generation and storage operations for numeric table data as in Malloy in order to bring users together with one another, and allow communication, distribution, and sharing of ideas based on cube data visualizations. See English [0013]-[0014]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/6/2022